Citation Nr: 0403546	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  94-34 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder from June 9, 1993 to May 
24, 1999.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder for the period of time subsequent 
to May 24, 1999.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  That rating decision granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent disability rating, effective in 
June 1993.  Subsequently, during the pendency of the appeal, 
a July 1999 RO rating decision granted an initial disability 
rating of 50 percent for the veteran's service connected 
PTSD, effective June 1993.  In a September 2000 RO rating 
decision an increased rating of 70 percent was granted 
effective May 25, 1999.  

The Board notes that because this appeal is from the initial 
rating assigned to the veteran's PTSD upon award of service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e) (2001), 
which generally requires notice and a delay in implementation 
of a proposed rating reduction.  Fenderson, 12 Vet. App. at 
126.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

Initially, the Board notes that the this appeal has been 
pending for over a decade, yet this is the initial time that 
it has been forwarded to the Board for review.  Although this 
is an unacceptable length of time based on the relative small 
size of the claims file and the lack of complexity of the 
issue involved, the Board is required by recent changes in 
the law to remand this case for additional action.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)(2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2003).  With respect 
to this duty to assist the claimant in obtaining evidence, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA requires that VA notify the 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require VA to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA). 

In the present case the veteran has not been provided any of 
the notice as required by the VCAA.  This notice must be 
provided by the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Review of the file reveals that the veteran has appointed as 
his representative a specific chapter of the Vietnam Veterans 
of America which is in Connecticut.  However, the veteran now 
resides in Wisconsin and such representation seems 
problematic at best.  The RO should clarify with the veteran 
if he wishes to modify the appointment of his representation.  

Finally, the veteran asserts that his service-connected PTSD 
warrants a rating in excess of that assigned.  He has 
asserted that a 100 percent disability rating is warranted.  
Service-connected disabilities are rated in accordance with 
VA's SCHEDULE FOR RATING DISABILITIES, codified in 38 C.F.R. Part 
4 (2003), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  In the present case an evaluation 
is based on the amount of functional impairment; that is, the 
lack of usefulness of the psyche in self-support of the 
individual.  38 C.F.R. § 4.10 (2003).  Accordingly, a 
detailed employment history of the veteran would be useful in 
rating the veteran's disability.

The case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, the veteran must 
be informed of the information and 
evidence:

?	that is not of record that is 
necessary to substantiate the claim.

?	that VA will seek to provide.

?	that he is expected to provide. 

?	inform the veteran to provide any 
evidence in his possession that 
pertains to the claim

2.  The RO should contact the veteran and 
ask him to clarify whether he still wants 
the Vietnam Veterans of America chapter in 
Connecticut to represent him, or if he 
wishes to change the appointment of 
representation to any chapter of the 
Vietnam Veterans of America or another 
representative.

3.  The RO should contact the veteran and 
request that he provide a detailed 
employment history from 1993 to present.  
The history should list dates and places 
of employment and reasons for leaving any 
employment.

4.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his service 
connected PTSD since 1993.  Subsequently, 
and after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

5.  If, and only if, the RO determines 
that another VA psychiatric examination 
of the veteran is necessary to obtain the 
evidence needed to rate the veteran's 
service-connected PTSD, then the 
appropriate examination should be 
ordered.  

6.  The RO should readjudicate the claim 
in light of the evidence received.  If 
any benefit is denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THIS CLAIM HAS BEEN PENDING FOR 
OVER A DECADE.  Hence, this claim must be afforded 
expeditious treatment by the RO.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

